Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.1 Page 1 of 14



  1   Abbas Kazerounian, Esq. (SBN 249203)
      ak@kazlg.com
  2   Veronica Cruz, Esq. (SBN 318648)
      veronica@kazlg.com
  3   KAZEROUNI LAW GROUP, APC
      245 Fisher Avenue, Unit D1
  4   Costa Mesa, CA 92626
      Telephone: (800) 400-6808
  5   Facsimile: (800) 520-5523
  6   Corey P. Hanrahan, Esq. (SBN 256835)
      corey@hanrahanfirm.com
  7   THE HANRAHAN FIRM
      402 West Broadway, Suite 1760
  8   San Diego, California 92101
      Telephone: (619) 377-6522
  9   E-fax: (619) 377-6662
 10   Attorneys for Plaintiff,
      JESSE BANAGA
 11
 12                        UNITED STATES DISTRICT COURT
 13                     SOUTHERN DISTRICT OF CALIFRONIA
 14   JESSE BANAGA, individually and on          Case No. '18CV2756 BEN KSC
      behalf of all others similarly situated, 8
 15                                              CLASS ACTION COMPLAINT
                                                 FOR:
 16                 Plaintiff,
                                                 1. INTERFERENCE, RETALIATION
 17
            v.                                      AND DISCRIMINATION UNDER
 18                                                 THE FAMILY AND MEDICAL
      GOVERNMENT EMPLOYEES                          LEAVE ACT [29 U.S.C. §§ 2601, et
 19
      INSURANCE COMPANY,                            seq.]; and
 20                                              2. DISABILITY DISCRIMINATION
                    Defendant.                      IN VIOLATION OF THE
 21
                                                    AMERICANS WITH
 22                                                 DISABILITIES ACT [42 U.S.C. §§
                                                    12101, et seq.]
 23
 24                                                  [JURY TRIAL DEMANDED]
 25
 26
 27
 28

                                 CLASS ACTION COMPLAINT FOR DAMAGES
                                                 1
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.2 Page 2 of 14



  1                                    INTRODUCTION
  2         1.     Plaintiff JESSE BANAGA (“Banaga” or “Plaintiff”) brings this Class
  3   Action Complaint for damages, injunctive relief, and any other available legal or
  4   equitable remedies, resulting from the illegal actions of Defendant
  5   GOVERNMENT EMPLOYEES INSURANCE COMPANY (“Defendant”) in
  6   intentionally and willfully interfering, discriminating, and retaliating against
  7   Plaintiff in violation of the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et
  8   seq. (“FMLA”).
  9         2.     Plaintiff also brings this Class Action Complaint for damages,
 10   injunctive relief, and any other available legal or equitable remedies, resulting from
 11   Defendant discriminating against Plaintiff on account of his disability in violation
 12   of the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
 13         3.     Plaintiff alleges as follows upon personal knowledge as to himself and
 14   his own acts and experiences, and, as to all other matters, upon information and
 15   belief, including investigation conducted by his attorneys.
 16         4.     The FMLA was enacted to balance the demands of the workplace
 17   with the needs of families, to promote the stability and economic security of
 18   families, and to promote national interests in preserving family integrity. 29 U.S.C.
 19   § 2601(b)(1).
 20         5.     The ADA prohibits employers from discriminating against qualified
 21   individuals because of a disability “in regard to job application procedures, the
 22   hiring, advancement, or discharge of employees, employee compensation, job
 23   training, and other terms, conditions, and privileges of employment.” 42 U.S.C. §
 24   12112(a).
 25         6.     Plaintiff brings this case as a class action seeking damages for himself
 26   and all others similarly situated.
 27   ///
 28   ///

                                  CLASS ACTION COMPLAINT FOR DAMAGES
                                                  2
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.3 Page 3 of 14



  1                EXHAUSTION OF ADMINISTRATIVE REMEDIES
  2          7.    On or about June 26, 2018, Plaintiff filed his charge of discrimination
  3   with the Equal Employment Opportunity Commission (“EEOC”). Thereafter, on
  4   September 10, 2018, Plaintiff received from the EEOC his “Right to Sue Letter”
  5   which is attached hereto as “EXHIBIT A.”
  6                             JURISDICTION AND VENUE
  7          8.    This Court has federal question jurisdiction pursuant to 28 U.S.C. §
  8   1331 because this case arises out of the FMLA, 29 U.S.C. §§ 2601, et seq., and the
  9   ADA, 42 U.S.C. § 12101, et seq., both of which are federal statutes.
 10          9.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b)(2)
 11   because (i) the events giving rise to Plaintiff’s claims occurred in this District; (ii)
 12   Plaintiff resides in this District; and (iii) Defendant transacts business within this
 13   District.
 14          10.   Upon information and belief, Defendant regularly and continuously
 15   conducts business within this District, and thus, personal jurisdiction is established.
 16                                          PARTIES
 17          11.   Plaintiff, at all times mentioned herein, is and was a resident of the
 18   County of San Diego, in the State of California.
 19          12.   Plaintiff is informed and believes and thereon alleges that Defendant
 20   is a Maryland corporation doing business in the State of California, County of San
 21   Diego.
 22          13.   Defendant is an “employer” as defined by 29 U.S.C. § 2611(4). At all
 23   times relevant, Defendant engaged in commerce or in any industry or activity
 24   affecting commerce, and employed 50 or more employees for each working day
 25   during each of 20 or more calendar workweeks in the current or proceeding
 26   calendar year.
 27          14.   Defendant is an “employer” as defined by 42 U.S.C. § 12111(5)(a). At
 28   all times relevant, Defendant engaged in an industry affecting commerce, and

                                   CLASS ACTION COMPLAINT FOR DAMAGES
                                                   3
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.4 Page 4 of 14



  1   employed 15 or more employees for each working day in each of 20 or more
  2   calendar weeks in the current or preceding calendar year.
  3                              FACTUAL ALLEGATIONS
  4         15.    Plaintiff re-alleges and incorporates by reference each and every
  5   allegation contained in the preceding paragraphs as though fully set forth herein.
  6         16.    Plaintiff began his employment with Defendant on or about April 30,
  7   2001 as a Customer Service Representative. In January 10, 2015, Plaintiff was
  8   transferred to the Sales Department where he worked as a Sales Representative. In
  9   2017, Plaintiff began experiencing acute stress and anxiety. As a result, Plaintiff
 10   filed for FMLA leave in February 2017. During Plaintiff’s employment, he
 11   performed his job duties in a capable and competent manner.
 12         17.    Defendant utilized a specific calculation to determine employee pay
 13   entitlement for individuals in the Sales Department, and likely other departments.
 14   During Plaintiff’s employment with Defendant, Defendant utilized a rating system
 15   referred to as the “Power Selling Ratio” (“PSR”) score. The PSR score is directly
 16   impacted by an employee’s attendance during the selling period.
 17         18.    Importantly, Defendant does not make adjustments to employees’
 18   PSR scores (or any factors that go into the calculation) to factor in protected
 19   leaves, such as leave pursuant to the FMLA, or any state equivalent. Therefore,
 20   compensation considerations and performance standards are directly, negatively
 21   impacted by protected leaves, such as those pursuant to the FMLA.
 22         19.    Defendant sets a “quota” at, or near, the beginning of a selling period
 23   for individuals in Defendant’s Sales Department, and likely other departments
 24   (e.g., an employee is expected to sell 80 policies over the course of the month).
 25   This quota is the same for all employees, and is not set specifically for any certain
 26   employee or category of employees (therefore, employees on protected leaves are
 27   measured against the same quota as those employees not on protected leaves). An
 28   employee’s performance is then measured against that quota. Every sale that an

                                  CLASS ACTION COMPLAINT FOR DAMAGES
                                                  4
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.5 Page 5 of 14



  1   employee makes above the set quota goes towards calculating the employee’s
  2   bonus for that selling period. Therefore, if an employee does not make their quota
  3   for the selling period, they are not eligible for a bonus. Furthermore, Plaintiff is
  4   informed and believes and thereon alleges that an employee’s performance
  5   compared to the quota is also utilized to make employment actions, like
  6   promotions and monetary raises.
  7            20.   Despite the employee’s performance compared to the set quota being
  8   the factor to determine the amount of an employee’s bonus entitlement, the
  9   employee only earns the bonus if they have a high enough PSR score at the end of
 10   the selling period. In other words, while the employee’s sales compared to the
 11   quota determine the amount of an employee’s bonus, the employee’s PSR score
 12   determines whether or not the employee will actually be paid that monthly bonus
 13   (which is part of the employee’s compensation plan).
 14            21.   The PSR score is a factor that considers the number of policies an
 15   employee sells compared to the number of policies sold by other of Defendant’s
 16   employees. Therefore, the person with the greatest number of policies sold during
 17   a selling period will have the highest PSR score, and the person with the least
 18   number of policies sold during that same selling period will have the lowest PSR
 19   score.
 20            22.   Therefore, there is a direct correlation between the number of days
 21   that an employee works and both factors that Defendant relies on to determine
 22   bonus entitlement.
 23            23.   First, the number of days that an employee works is directly related to
 24   the likelihood of selling policies above the set quota. If an employee is on
 25   protected leave pursuant to the FMLA for a large portion of a month, despite it
 26   being protected leave, it is highly unlikely (if not impossible) for the employee to
 27   reach quota. As stated herein, although Defendant could factor in the employee’s
 28   protected leave to prorate the quota, it does not. Therefore, employees who are on

                                   CLASS ACTION COMPLAINT FOR DAMAGES
                                                   5
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.6 Page 6 of 14



  1   protected leave pursuant to FMLA are being negatively impacted by Defendant’s
  2   rigid, set quota.
  3          24.    Second, the number of days that an employee works is also directly
  4   related to the likelihood of a high PSR score. Once again, while Defendant has the
  5   ability to factor in protected leaves into the PSR score calculation, it does not.
  6   Therefore, pursuant to Defendant’s implementation and calculation of the PSR
  7   score, employees who are on protected leaves, including leaves pursuant to the
  8   FMLA, suffer negative impacts to their PSR scores.
  9          25.    Plaintiff believes and thereon alleges that this adverse impact to his
 10   pay, both in not adjusting the quota or PSR scores based on the use of protected
 11   leaves, constitutes interference with the right to take, retaliation in violation of, and
 12   discrimination for the use of the FMLA.
 13          26.    Plaintiff further believes and thereon alleges that this adverse impact
 14   to his pay, both in not adjusting the quota or PSR scores based on the use of
 15   protected leaves, constitutes disability discrimination in violation of the ADA.
 16   While possibly not on FMLA, employees with disabilities may be provided
 17   reduced or modified work schedules to accommodate disabilities. Much like using
 18   FMLA leave, these individuals with disabilities are negatively impacted by
 19   Defendant’s pay system due to missing work based on a disability or medical
 20   condition.
 21          27.    In failing to take protected leaves into consideration in determining
 22   compensation entitlements (e.g., bonus amounts and entitlements), and failing to
 23   make adjustments to the quota and PSR score for disability related absences (e.g.,
 24   reduced work schedules or absences provided as accommodations for disabilities),
 25   Defendant is making the use of protected leaves and leaves due to disabilities a
 26   negative factor in Plaintiff’s, and other employees’, employment actions (up to and
 27   including demotion and termination).
 28   ///

                                  CLASS ACTION COMPLAINT FOR DAMAGES
                                                  6
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.7 Page 7 of 14



  1                            CLASS ACTION ALLEGATIONS
  2         28.      Plaintiff brings this action on behalf of himself and all others similarly
  3   situated (the “Classes”).
  4         29.      Plaintiff represents, and is a member of the following Classes:
  5
  6
            FMLA Class

  7         All current and former employees of Defendant Government
  8         Employees Insurance Company who were in a role that utilized quotas
            and PSR scores that took leave pursuant to the Family and Medical
  9         Leave Act (“FMLA”) and who were retaliated against for taking
 10         FMLA leave within the three years prior to the filing of this
            Complaint.
 11
 12         ADA Class

 13         All qualified current and former employees of Defendant Government
 14         Employees Insurance Company who suffered from a disability and
            were provided any leaves or reduced/modified work schedules on the
 15         basis of the disability, and who were in a role that utilized quotas and
 16         PSR scores, who were discriminated on the basis of a disability in
            regard to advancement, employee compensation, and other terms,
 17         conditions, and privileges of employment in violation of the American
 18         with Disabilities Act.

 19
            30.      Plaintiff does not know the number of members in the Classes, but
 20
      believes the Class members number in the thousands, if not more. Thus, this
 21
      matter should be certified as a class action to assist in the expeditious litigation of
 22
      this matter.
 23
            31.      Plaintiff and members of the Classes were harmed by the acts of
 24
      Defendant in at least the following ways: Defendant, either directly or through its
 25
      agents, interfered with employees’ rights to take FMLA leave, and retaliated and
 26
      discriminated against its employees for taking FMLA leave, thereby causing
 27
      Plaintiff and the Class members damages. Defendant also, either directly or
 28

                                   CLASS ACTION COMPLAINT FOR DAMAGES
                                                   7
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.8 Page 8 of 14



  1   through its agents, discriminated against employees who suffered from disabilities
  2   that required a reduced or modified work schedule, by employing illegal factors for
  3   employment actions, thereby causing Plaintiff and the Class members damages.
  4         32.      This suit seeks only damages and injunctive relief for recovery of
  5   economic injury on behalf of the Classes and it expressly is not intended to request
  6   any recovery for personal injury and claims related thereto. Plaintiff reserves the
  7   right to expand the Classes definition to seek recovery on behalf of additional
  8   persons as warranted as facts are learned in further investigation and discovery.
  9         33.      Numerosity. The joinder of the Class members is impractical and the
 10   disposition of their claims in the class action will provide substantial benefits both
 11   to the parties and to the court. The Classes can be identified through Defendant’s
 12   employment records.
 13         34.      Existence and Predominance of Common Questions of Law and
 14   Fact. There is a well-defined community of interest in the questions of law and
 15   fact involved affecting the parties to be represented. The questions of law and fact
 16   to the Classes predominate over questions which may affect individual Class
 17   members, including the following:
 18               a. Whether, within the three years prior to the filing of this Class
 19                  Complaint, Defendant retaliated against Plaintiff and Class Members
 20                  for requesting and taking FMLA leave;
 21               b. Whether the PSR score is directly impacted by an employee’s
 22                  attendance during the selling period;
 23               c. Whether Defendant makes adjustments to employees’ PSR scores to
 24                  factor in FMLA leave;
 25               d. Whether Defendant’s compensation considerations and performance
 26                  standards are negatively impacted by FMLA leave;
 27               e. Whether Defendant discriminated against Plaintiff and other qualified
 28                  individuals on the basis of disability in regard to advancement,

                                    CLASS ACTION COMPLAINT FOR DAMAGES
                                                    8
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.9 Page 9 of 14



  1                  employee compensation, and/or other terms, conditions, and
  2                  privileges of employment in violation of the ADA;
  3               f. Whether Defendant’s conduct was willful;
  4               g. Whether Plaintiff and the members of the Classes were damaged
  5                  thereby, and the extent of damages for such violations;
  6               h. Whether Defendant should be enjoined from engaging in such
  7                  conduct in the future; and
  8               i. Whether Plaintiff and the Class members are entitled to any other
  9                  relief.
 10         35.      Typicality. As a person who failed to meet his quota or suffered a
 11   negative impact to his PSR score for taking FMLA leave pursuant to 29 U.S.C. §
 12   2615(a)(1) or based on a disability, Plaintiff is asserting claims that are typical of
 13   the Classes. Plaintiff will fairly and adequately represent and protect the interests
 14   of the Classes in that Plaintiff has no interests antagonistic to any member of the
 15   Classes.
 16         36.      Plaintiff and the members of the Classes have all suffered irreparable
 17   harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
 18   action, the Classes will continue to face the potential for irreparable harm. In
 19   addition, these violations of law will be allowed to proceed without remedy and
 20   Defendant will likely continue such illegal conduct. Because of the size of the
 21   individual Class member’s claims, few, if any, Class members could afford to seek
 22   legal redress for the wrongs complained of herein.
 23         37.      Adequacy of Representation. Plaintiff will fairly and adequately
 24   represent and protect the interests of other members of the Classes in that Plaintiff
 25   has no interests antagonistic to any member of the Classes. Further, Plaintiff has
 26   retained counsel experienced in handling class action claims and claims involving
 27   violations of employment rights.
 28         38.      Superiority. A class action is a superior method for the fair and

                                   CLASS ACTION COMPLAINT FOR DAMAGES
                                                   9
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.10 Page 10 of 14



   1   efficient adjudication of this controversy. Class-wide damages are essential to
   2   induce Defendant to comply with the FMLA and the ADA. The interest of Class
   3   members in individually controlling the prosecution of separate claims against
   4   Defendant is small because the damages in an individual action for violation of
   5   FMLA and/or ADA may be minimal. Management of these claims is likely to
   6   present significantly fewer difficulties than those presented in many class claims.
   7         39.    Defendant has acted on grounds generally applicable to the Classes,
   8   thereby making appropriate final injunctive relief and corresponding declaratory
   9   relief with respect to the Classes as a whole.
  10                              FIRST CAUSE OF ACTION
  11   INTERFERENCE, RETALIATION AND DISCRIMINATION UNDER THE
  12                       FAMILY AND MEDICAL LEAVE ACT
  13                               [29 U.S.C. §§ 2601, et seq.]
  14         40.    Plaintiff re-alleges and incorporates by reference each and every
  15   allegation contained in the preceding paragraphs as though fully set forth herein.
  16         41.    An employer is prohibited from interfering with, or retaliating or
  17   discriminating against an employee for having exercised or attempted to exercise
  18   any FMLA right. 29 U.S.C. §§ 2601, et seq.
  19         42.    Defendant is an “employer” covered by the FMLA, pursuant to 29
  20   U.S.C. § 2611(4).
  21         43.    Plaintiff was entitled to leave under the FMLA, pursuant to 29 CFR
  22   825.114.
  23         44.    Defendant engaged in prohibited conduct under the FMLA by
  24   interfering, discriminating, and retaliating against Plaintiff and Class Members for
  25   having exercised their FMLA rights.
  26         45.    As a direct, foreseeable, and proximate result of Defendant’s conduct,
  27   Plaintiff and Class Members have sustained and continue to sustain substantial
  28   employment benefits and employment opportunities, and Plaintiff and Class

                                   CLASS ACTION COMPLAINT FOR DAMAGES
                                                   10
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.11 Page 11 of 14



   1   Members have suffered other economic losses in an amount to be determined at
   2   trial.
   3            46.   As a direct, foreseeable, and proximate result of Defendant’s conduct,
   4   Plaintiff and Class Members have suffered and continue to suffer humiliation,
   5   emotional distress, loss of reputation, and mental and physical pain and anguish, all
   6   to Plaintiff and Class Members’ damages to in a sum to be established according to
   7   proof.
   8            47.   As a result of Defendant’s deliberate, outrageous, despicable conduct,
   9   Plaintiff and Class Members are entitled to recover punitive and exemplary
  10   damages in an amount commensurate with Defendant’s wrongful acts and
  11   sufficient to punish and deter future similar reprehensible conduct.
  12            48.   In addition to such other damages as may properly be recovered
  13   herein, Plaintiff and Class Members are entitled to recover prevailing party
  14   attorneys’ fees, expert witness fees, and costs pursuant to 29 U.S.C. § 2617(a)(3).
  15                              SECOND CAUSE OF ACTION
  16   DISABILITY DISCRIMINATION IN VIOLATION OF THE AMERICANS
  17                               WITH DISABILITIES ACT
  18                                [42 U.S.C. §§ 12101, et seq.]
  19            49.   Plaintiff re-alleges and incorporates by reference each and every
  20   allegation contained in the preceding paragraphs as though fully set forth herein.
  21            50.   The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.,
  22   prohibits employers from discriminating against qualified individuals because of a
  23   disability “in regard to job application procedures, the hiring, advancement, or
  24   discharge of employees, employee compensation, job training, and other terms,
  25   conditions, and privileges of employment.” 42 U.S.C. § 12112.
  26            51.   Defendant is a covered employer to which the ADA applies.
  27            52.   Defendant and Class Members were discriminated against solely on
  28   account of a disability.

                                    CLASS ACTION COMPLAINT FOR DAMAGES
                                                    11
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.12 Page 12 of 14



   1            53.   As a direct, foreseeable, and proximate result of Defendant’s conduct,
   2   Plaintiff and Class Members have sustained and continue to sustain substantial
   3   employment benefits and employment opportunities, and Plaintiff and Class
   4   Members have suffered other economic losses in an amount to be determined at
   5   trial.
   6            54.   As a direct, foreseeable, and proximate result of Defendant’s conduct,
   7   Plaintiff and Class Members have suffered and continue to suffer humiliation,
   8   emotional distress, loss of reputation, and mental and physical pain and anguish, all
   9   to Plaintiff Class Members’ damages to in a sum to be established according to
  10   proof.
  11            55.   As a result of Defendant’s deliberate, outrageous, despicable conduct,
  12   Plaintiff and Class Members are entitled to recover punitive and exemplary
  13   damages in an amount commensurate with Defendant’s wrongful acts and
  14   sufficient to punish and deter future similar reprehensible conduct.
  15            56.   In addition to such other damages as may properly be recovered
  16   herein, Plaintiff and Class Members are entitled to recover prevailing party
  17   attorneys’ fees and costs pursuant to 42 U.S.C. § 12205.
  18                                  PRAYER FOR RELIEF
  19   WHEREFORE, Plaintiff respectfully requests the Court to grant Plaintiff and the
  20   Class the following relief against Defendant:
  21              • Certify the Class as requested herein;
  22              • Appoint Plaintiff to serve as the Class Representative in this matter;
  23              • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
  24              • Any such further relief as may be just and proper.
  25   In addition, Plaintiff prays for the following relief:
  26              •   For compensatory damages, including back pay, front pay, and other
  27                  monetary relief, in an amount according to proof;
  28              •   For special damages in an amount according to proof;

                                    CLASS ACTION COMPLAINT FOR DAMAGES
                                                    12
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.13 Page 13 of 14



   1          •   For mental and emotional distress damages;
   2          •   For punitive damages in an amount necessary to make an example of
   3              and to punish Defendant, and to deter future similar misconduct;
   4          •   For costs of suit, including attorneys’ fees as permitted by law,
   5              including those permitted by 29 U.S.C. § 2617(a)(3) and 42 U.S.C. §
   6              12205;
   7          •   For an award of interest, including prejudgment interest, at the legal
   8              rate as permitted by law;
   9          •   For injunctive relief; and
  10          •   For such other and further relief as the Court deems proper and just
  11              under all the circumstances.
  12                                   TRIAL BY JURY
  13     57. Pursuant to the Seventh Amendment to the Constitution of the United States
  14        of America, Plaintiff is entitled to, and demands, a trial by jury.
  15
  16
       Dated: December 7, 2018                 KAZEROUNI LAW GROUP, APC
  17
  18                                           By: s/ABBAS KAZEROUNIAN
  19                                           Abbas Kazerounian, Esq.
                                               Attorneys for Plaintiff JESSE BANAGA
  20                                           E-mail: ak@kazlg.com
  21
  22
  23
  24
  25
  26
  27
  28

                                 CLASS ACTION COMPLAINT FOR DAMAGES
                                                 13
Case 3:18-cv-02756-GPC-WVG Document 1 Filed 12/07/18 PageID.14 Page 14 of 14



   1                                    EXHIBIT A
   2        1.    Plaintiff’s “Right to Sue Letter” issued by the Equal Employment
   3   Opportunity Commission on September 10, 2018.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                               CLASS ACTION COMPLAINT FOR DAMAGES
                                               14
